Per Curiam.
Defendant’s claim of prejudicial error is based on an asserted failure to comply with G.S. 1-180, in that (1) the court failed to explain the law and (2) expressed an opinion as to what the facts were.
Issues 1 and 2 presented pure questions of fact for decision. The court in unequivocal language informed the jury it could not answer either of those issues in the affirmative unless plaintiff had established the facts as alleged by her by clear, strong and convincing testimony, and if plaintiff had failed to carry that burden of proof, it would answer the first and second issues No. The charge was sufficient.
*760When the jury answered the first two issues in the affirmative, the answer to the third issue followed as a matter of law. Fulp v. Fulp, 264 N.C. 20, 140 S.E. 2d 708; Bowen v. Darden, 241 N.C. 11, 84 S.E. 2d 289.
There is nothing in the charge which in our opinion constitutes an expression of opinion as to how the jury should answer the issues submitted to them.
No error.
MooRE, J., not sitting.